     Case: 1:19-cr-00669 Document #: 71 Filed: 12/05/19 Page 1 of 1 PageID #:327


                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

USA,


Plaintiff(s),
                                                Case No. 19 CR 669-3
v.                                              Judge Edmond E. Chang

Christopher Jordan,

Defendant(s).

                                       ORDER

Status hearing held. Defendant filed a Rule 10 entry of a plea of not guilty as to the
Superseding Indictment [59]. Any legal challenges to the Superseding Indictment
that is not dependent on discovery shall be filed by 02/28/2020. Government’s
response due by 04/13/2020. Defense reply due by 05/13/2020. Defendants will be
cooperating to file a joint motion with individual parts as needed. Any other Rule 12
or Rule 16 pretrial motions due by 04/24/2020. The government’s response will be
set at a later date. Status hearing set for 03/03/2020 at 10:00 a.m. At the next
status hearing, the Court will set a trial date so that a time block is set aside; the
parties shall confer on possible trial dates. The government reported that the
production is now at 19.9 million pages (from the prior 17 million) and that,
although documents are still provided from time to time from JP Morgan Chase,
there is no specific category of records yet to be received. The defense oral motion
for early return of trial subpoenas is granted equally for all parties. Pursuant to 18
U.S.C. 3161(h)(7)(A) and (B), and without objection, time is excluded from
12/05/2019 through 03/03/2020 under the Speedy Trial Act to allow counsel and
defendants the time to review discovery and to file the legal-challenge motion.
.

(T:0:15)

Date: 12/5/2019
                                              Edmond E. Chang
                                              United States District Court Judge
